Title: From Thomas Jefferson to Elizabeth Leathes Merry, 26 December 1803
From: Jefferson, Thomas
To: Merry, Elizabeth Leathes


               
                  Washington Dec. 26. 03.
               
               Th Jefferson presents his respects to Mrs. Merry, and sends her a few seeds of the Dionaea muscipula, or Flytrap, so much celebrated as holding the middle ground between the animal & vegetable orders. tho’ a native of Carolina, this is the first he has been able to recieve after a course of six years efforts & all the interest he could make there. he recieved it the last night by post & sends mrs Merry the half of what he recieved. the plant will be best in pots because it will need some shelter in winter.
            